Citation Nr: 1213731	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability.  

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a service-connected low back disability.  

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2005 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Wichita, Kansas and St. Louis, Missouri, respectively, which denied the benefits sought on appeal.  The Veteran appealed the June 2005 decision to BVA, and his bilateral hearing loss claim was referred to the Board for appellate review.  As will be discussed below, in a May 2011 statement, the Veteran expressed disagreement with the RO's August 2010 denial of the remaining claims presently on appeal.  The appeal is now under the jurisdiction of the RO in St. Louis, Missouri.  

In March 2010, the Board remanded the Veteran's bilateral hearing loss claim for further evidentiary development.  Pursuant to the remand, a VA examination which is adequate upon which to base a determination was obtained in May 2010 with a May 2011 addendum.  The Board finds that VA has substantially complied with the Board's remand with regard to the claim for bilateral hearing loss and will proceed with a decision on this issue.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The issue of entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See an April 2011 deferred rating decision.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The issues of (1) entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability, (2) entitlement to service connection for a bilateral shoulder disability, to include as secondary to a service-connected low back disability and (3) entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the most severe, the Veteran's bilateral hearing loss reflects Level I hearing bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased evaluation for service-connected bilateral hearing loss in December 2004.  The Veteran was sent a letter in February 2005 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The February 2005 notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Since the February 2005 letter was sent to the Veteran prior to the initial adjudication of his claim in June 2005, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was not provided adequate notice concerning how VA determines disability ratings and effective dates, as per the Court's holding in Dingess at the time of the initial adjudication of his claim in June 2005.  However, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006.  A May 2006 letter to the Veteran provided him with sufficient Dingess notification.  The May 2006 letter also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran's claim was subsequently readjudicated in a November 2011 supplemental statement of the case (SSOC).  As such, any timing error pertaining to the VCAA has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating for bilateral hearing loss, including private and VA treatment records and by affording VA examinations.  The RO afforded the Veteran VA examinations in connection with his bilateral hearing loss claim in May 2005 and May 2010, to include a May 2011 addendum.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the May 2005 VA examiner reviewed the Veteran's complete VA claims file, completed audiometric testing, and recorded the Veteran's complaints, to include his reports of how his service-connected bilateral hearing loss affects his daily life.  Although it appears that the May 2010 examiner was not provided the Veteran's complete VA claims file for review prior to the examination, he fully and accurately described the history of the disability, citing to service treatment records and the May 2005 VA examination.  The examiner also included audiometric testing as well as the impact of the disability on the Veteran's daily life and employment as required for an adequate evaluation.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner did have the benefit of the claims file at the time of the May 2011 addendum.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr, 21 Vet. App. at 312; see also 38 C.F.R. § 4.2 (2011).  .

Also, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As noted above, the May 2005 and May 2010 VA examination reports (with May 2011 addendum) reflect that the examiners described the functional effects of the Veteran's service-connected bilateral hearing loss disability.  Further, the Veteran made statements pertaining to the daily effects of his service-connected bilateral hearing loss.  See February 2006 Hearing Handicap Inventory in the Elderly-Screening Questionnaire.  Since the effects of the Veteran's service-connected bilateral hearing loss have been described in May 2005, January 2006, May 2010, and May 2011, the Board concludes that the evidence of record is adequate for VA rating purposes.  

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a December 2005 SOC and February 2006 and November 2011 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  





LAW AND ANALYSIS

Bilateral hearing loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran is seeking a compensable evaluation for service-connected bilateral hearing loss.  He essentially contends that his bilateral hearing loss is worse than the noncompensable (zero percent) assigned evaluation.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss.

The Veteran submitted a private audiogram from K.P.R., Au.D. dated in December 2004.  Concerning this audiogram report, the Board notes that the private audiometric results indicated below were not interpreted, but instead, presented in graphical form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).   Additionally, the report does not indicate what testing was used.  Assuming without deciding that the puretone threshold readings comply with VA standards, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
30
55
55
41.25
LEFT
25
30
55
60
42.5

Puretone threshold averages were 41.25 decibels and 42.5 decibels in the Veteran's right and left ears, respectively.  Although the Board notes that the December 2004 private audiogram report does not specify that speech discrimination tests were reported as per Maryland CNC requirements, scores reported were 92 percent in each ear.  

These results yield a numerical designation of I in the both ears.  See 4.85, Table VI.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

In May 2005, the Veteran underwent a VA audiological examination, which yielded the following results:  




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
50
40
35
LEFT
15
25
50
40
32.5

Puretone threshold averages were 35 decibels and 32.5 decibels in the Veteran's right and left ears, respectively.  The speech discrimination scores at that time were 92 and 96 percent in the right and left ears, respectively.  See the May 2005 VA examination report.  

This examination report yielded a numerical designation of I in the both ears.  See 4.85, Table VI.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

The Veteran submitted a private audiogram from M.S., M.S., CCC - A dated in January 2006.  The report does not indicate what testing was used.  Assuming without deciding that the puretone threshold readings comply with VA standards, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
50
40
35
LEFT
10
25
55
50
35

Puretone threshold averages were 35 decibels in both ears.  Although the Board notes that the January 2006 private audiogram report does not specify that speech discrimination tests were reported as per Maryland CNC requirements, scores reported were 92 percent and 96 percent in the right and left ears, respectively.  

These results yield a numerical designation of I in the both ears.  See 4.85, Table VI.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

In May 2010, the Veteran underwent a VA audiological examination, which yielded the following results:  




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
40
55
55
42.5
LEFT
15
40
60
65
45

Puretone threshold averages were 42.5 decibels and 45 decibels in the Veteran's right and left ears, respectively.  The speech discrimination scores at that time were 96 and 98 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of I in the both ears.  See 4.85, Table VI.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86.  However, the Veteran's hearing loss does not meet the criteria under that section.  More specifically, the Veteran's hearing tests do not show a result of 55 decibels or more in either ear at each level from 1000 Hz to 4000 Hz or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, as would be required for application of Table VIa under 38 C.F.R. § 4.86 (a) or (b).  Therefore, a higher disability rating cannot be awarded to the Veteran under 38 C.F.R § 4.86, and thus, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for this Veteran.

In short, the medical evidence does not support a compensable evaluation for the Veteran's bilateral hearing loss disability under any pertinent criteria.  The Board has considered the possibility of staged ratings.  See Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a compensable disability rating were not met at any point during the Veteran's appeal.  Accordingly, staged ratings are inapplicable and a compensable rating is not warranted.  38 C.F.R. §§ 4.7, 4.85 Diagnostic Code 6100.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  The Board does note the Veteran's statements that he is entitled to a 10 percent rating because he now has to wear hearing aids; that his hearing problem causes him to be embarrassed and frustrated; and that it causes difficulty hearing someone speaking in a whisper, visiting people, listening to the T.V. or radio, and interacting in the community.  

The Board observes that the Veteran's contentions have been reviewed by an examiner.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The May 2005 VA examiner recorded the Veteran's contentions that it was hard for him to hear from a distance and that his situation of greatest difficulty was making out what someone says.  The May 2010 VA examiner noted that the Veteran had difficulty understanding speech in adverse listening conditions.  In the May 2011 addendum, the examiner stated that the Veteran would likely have difficulty hearing or understanding conversational speech.  However, it was noted that his ability to hear and understand conversational speech should be improved with the use of amplification.  It was also noted that the Veteran would benefit with the practice of effective listening skills, such as facing the speaker and removing background noise.  The examiner added that the hearing loss would not prevent the Veteran from obtaining gainful employment.  

The Board observes that although the Veteran's hearing impairment does affect his daily life and employment, it does not do so in an unusual way.  Importantly, an examiner has indicated that the Veteran would benefit from a hearing aid and practicing effective listening skills.  In sum, the Board concludes that the evidence of record is insufficient to conclude that the Veteran's hearing loss would cause marked interference with his ability to gain employment.  Accordingly, extraschedular referral is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

Reason for Remand:  To issue a SOC

In the August 2010 rating decision, the RO denied, among other claims, the Veteran's claims for service connection for a cervical spine disability, a bilateral shoulder disability, and a bilateral hip disability, all to include as secondary to a service-connected low back disability.  The Veteran was notified of this decision and his appellate rights later that month.  In a May 2011 statement, the Veteran specifically expressed disagreement with this decision concerning all of "[his] claims for secondary disability caused by [his] back disease."  See the Veteran's May 2011 statement.  

The filing of a notice of disagreement (NOD), such as the Veteran's May 2011 statement, places a claim in appellate status.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of a SOC on the issues of entitlement to service connection for cervical spine, bilateral shoulder, and bilateral hip disabilities is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the issues of (1) entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability, (2) entitlement to service connection for a bilateral shoulder disability, to include as secondary to a service-connected low back disability, (3) entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected low back disability.  Manlincon, 12 Vet. App. 238.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should such return to the Board for appellate review.  

The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


